34 F.3d 1071
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John H. CHIVARS, Petitioner-Appellant,v.Robert G. BORG, Respondent-Appellee.
No. 94-15428.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 3, 1994.*Decided Aug. 12, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
John Chivars, a California state prisoner, appeals pro se the district court's denial of his petition for writ of habeas corpus.  Chivars is serving a sentence of 25 years to life for first-degree murder.  He claims the district court should have appointed counsel and held an evidentiary hearing to consider the thirteen ways in which, he alleges, his trial and appellate counsel were ineffective.  We have jurisdiction under 28 U.S.C. Sec. 2253, and we affirm.


3
A petitioner has no constitutional right to counsel in collateral postconviction proceedings.   Pennsylvania v. Finley, 481 U.S. 551, 555 (1987).  The district court may appoint counsel at its discretion in light of the complexity of the legal issues, the petitioner's ability to articulate his claims, and his chances of success on the merits.   Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.1983).  When the district court denies habeas relief without an evidentiary hearing, it must make specific findings and conclusions on the petitioner's assertions to show that it has independently reviewed the record.   Lincoln v. Sunn, 807 F.2d 805, 808-09 (9th Cir.1987).


4
Chivars filed a lengthy and detailed petition for relief, evincing a sound grasp of the legal issues he argues.  Nonetheless, his claims, even if true, did not undermine the uncontradicted evidence against him sufficiently to raise a likelihood of success on the merits.  There was no error in the district court's failure to appoint counsel.   See Look, 718 F.2d at 954.


5
We are satisfied in light of our review that the district court independently considered all relevant portions of the state court record.   See Lincoln, 807 F.2d at 808-09.  We affirm for the reasons set forth in the district court's order, which fully and fairly addressed all of Chivars' ineffective assistance claims.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3